     Case 3:17-cv-00115-MMA-MDD Document 14 Filed 01/21/21 PageID.95 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    IN RE: MIDLAND CREDIT                                Case No. 11-md-2286-MMA (MDD)
      MANAGEMENT, INC., TELEPHONE
12
      CONSUMER PROTECTION ACT                              ORDER SETTING DEADLINE TO
13    LITIGATION                                           COMPLY WITH JPML RULE 10.4(a)
                                                           AND ORDER CLOSING THE CASE
14
15
16
17          The United States Judicial Panel on Multidistrict Litigation (“JPML or Panel”)
18   finalized two conditional remand orders and ordered that the remaining member cases be
19   remanded to their respective transferor courts. JPML No. 2286, Doc. Nos. 1085, 1093.1
20   The Panel further ordered “that, pursuant to Rule 10.4(a), the parties shall furnish the
21   Clerk for the Southern District of California with a stipulation or designation of the
22   contents of the record to be remanded.” JPML No. 2286, Doc. No. 1085 at 1. The orders
23   were then placed on this Court’s multidistrict litigation (“MDL”) docket and the member
24   case dockets. See Doc. Nos. 834, 835, 837.
25
26
27   1
       All citations refer to the pagination assigned by the CM/ECF system. The Court cites to the docket of
     the Panel as “JPML No. 2286, Doc. No.” The Court cites to the docket of 11-md-2286-MMA (MDD) as
28   “Doc. No.”

                                                       1
                                                                                     11-md-2286-MMA (MDD)
     Case 3:17-cv-00115-MMA-MDD Document 14 Filed 01/21/21 PageID.96 Page 2 of 3



 1          The Court finds that it is necessary to set a deadline to ensure that the remanded
 2   member cases continue to be litigated efficiently and to effectuate the Panel’s remand
 3   order regarding Rule 10.4(a). See Fed. R. Civ. P. 1; J.P.M.L. R. 10.4(a); see also In re:
 4   Motor Fuel Temperature Sales Practices Litigation, No. 2:07-md-1840-KHV (Nov. 15,
 5   2013), ECF No. 4671 at 24 (setting a deadline for the parties to comply with Panel Rule
 6   10.4(a) in the court’s order suggesting remand). Accordingly, the Court ORDERS that
 7   the parties subject to the Panel’s remand orders furnish the Clerk for the Southern District
 8   of California with a stipulation or designation of the contents of the record to be
 9   remanded on or before February 12, 2021. For every member case, each member
10   Plaintiff and Defendants must compose a joint stipulation or designation in the form of an
11   e-mail directed to the Clerk of Court at mdl@casd.uscourts.gov.2 The e-mail must
12   provide the following: (1) the MDL number, (2) the member case number assigned in this
13   transferee district, (3) the case number assigned in the original transferor district, and (4)
14   a list of the documents the parties stipulate or designate to be part of the record to be
15   remanded. If the parties in any member case fail to meet the above deadline, the Clerk of
16   Court will transfer the files to the applicable transferor court pursuant to Panel Rule
17   10.4(b) and indicate to the transferor court that the parties failed to stipulate or designate
18   the contents of the remanded record.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25
26
27   2
      Regarding pro se Plaintiff David E. Mack’s 106 related member cases, the Court previously sua sponte
     consolidated his 106 member cases under one case number, 15-cv-723-MMA (MDD). See Doc. No.
28   572. Only one stipulation or designation is required with respect to Mr. Mack’s member cases.

                                                       2
                                                                                    11-md-2286-MMA (MDD)
     Case 3:17-cv-00115-MMA-MDD Document 14 Filed 01/21/21 PageID.97 Page 3 of 3



 1         Given that all matters before the Court have been dismissed, resolved, or remanded
 2   by the Panel, the Court finds that this MDL has concluded. Upon the transfer of files to
 3   the respective transferor districts, the Court DIRECTS the Clerk of Court to close this
 4   MDL. The Court DIRECTS the Clerk of Court to file this Order on the docket of
 5   11-md-2286-MMA (MDD) and the dockets of the remanded member cases.
 6         IT IS SO ORDERED.
 7
 8   Dated: January 20, 2021
 9
10
11                                              United State Di trict Judoe
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                           11-md-2286-MMA (MDD)
